Title: To Thomas Jefferson from Alexander Garrett, 1 February 1825
From: Garrett, Alexander
To: Jefferson, Thomas


Dear Sir,
Charlottesville
1st Feby 1825
I send you the letters &c with which I was charged by Messrs Gilmer & Cabell to which I beg to add, a part of a New York paper giving some information of the Competitor, by a still later arrival at Norfolk, later intelegence is recieved, the Norfolk Herald of the 27th Jany states, that the Competitor was at Plymouth on the 5th December to sail soon,I succeeded in selling $10,000 of the Annuity of 1825 from the Literary fund, and I negociated the Loan of $5000. on account of the subscriptions, upon the terms proposed by myself to the Farmers Bank Va, I would have come up to see you this morning, but did not get home utill 9 Oclock last night, and feel this morning, much worsted by my ride.Your Most. Obt ServantAlex: Garrett